Exhibit 10.1

[Dealer Address]

[__________], 2018

 

To:

Benefitfocus, Inc.

100 Benefitfocus Way

Charleston, South Carolina 29492

Attention:                Jonathan Dussault, CFO

Telephone No.:        (843) 849-7476

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[Dealer] (“Dealer”) and Benefitfocus, Inc., a Delaware corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
December 20, 2018 (the “Offering Memorandum”) relating to the [__]% Convertible
Senior Notes due 2023 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
200,000,0000 (as increased by [up to]1 an aggregate principal amount of USD
[40,000,000] [if and to the extent that]2[pursuant to the exercise by]3 the
Initial Purchasers (as defined herein) [exercise]4[of]5 their option to purchase
additional Convertible Notes pursuant to the Purchase Agreement (as defined
herein)) pursuant to an Indenture [to be]6 dated December 27, 2018 between
Counterparty and U.S. Bank National Association, as trustee (the “Indenture”).
In the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such

 

 

1 

Include in the Base Call Option Confirmation.

2 

Include in the Base Call Option Confirmation.

3 

Include in the Additional Call Option Confirmation.

4 

Include in the Base Call Option Confirmation.

5 

Include in the Additional Call Option Confirmation.

6 

Insert if Indenture is not completed at the time of the Confirmation.



--------------------------------------------------------------------------------

sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the [draft of the Indenture
last reviewed by Dealer as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the
parties]7[Indenture as executed]8. [Subject to the foregoing, r]9 [R]10eferences
to the Indenture herein are references to the Indenture as in effect on the date
of its execution, and if the Indenture is amended or supplemented following such
date (other than any amendment or supplement (x) pursuant to Section 10.01(h) of
the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing. For the purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date but without any Schedule except for:

 

  (a)

the election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) and the election of USD as the Termination
Currency; and

 

  (b)

(i) the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
Dealer’s shareholders’ equity; provided that “Specified Indebtedness” shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business, (ii) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(iii) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to pay.”

In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

 

 

7 

Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.

9 

Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

10 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.

 

2



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   [__________], 2018

Effective Date:

   The Trade Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “BNFT”).

Number of Options:

   [_______]11. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero.

Applicable Percentage:

   [__]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and [______]12.

Strike Price:

   USD 53.1700

Cap Price:

   USD 89.9800

Premium:

   USD [______]

Premium Payment Date:

   [__________], 2018

Exchange:

   The NASDAQ Global Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note (other than any
conversion of Convertible Notes with a Conversion Date occurring prior to the
Free Convertibility Date (any such conversion, an “Early Conversion”), to which
the provisions of Section 9(i)(i) of this Confirmation shall apply), the date on
which the

 

 

11 

For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

12 

Insert the initial Conversion Rate for the Convertible Notes.

 

3



--------------------------------------------------------------------------------

   Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

Free Convertibility Date:

   September 15, 2023

Expiration Time:

   The Valuation Time

Expiration Date:

   December 15, 2023, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, (i) on each Conversion
Date occurring on or after the Free Convertibility Date, in respect of which a
Notice of Conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to [(x)] the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred [minus (y) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated December 20, 2018 between Dealer
and Counterparty (the “Base Call Option Confirmation”),]13 shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below, and (ii) any Options outstanding as
of 5:00 p.m. (New York City Time) on the Expiration Date shall be deemed to be
automatically exercised as described under “Notice of Exercise” below.   
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing (which may be by
email) before 5:00 p.m. (New York City time) on the Scheduled Valid Day
immediately preceding the Expiration Date specifying the number of such Options;
provided that, notwithstanding the foregoing, such notice shall be deemed to
have been given (and the related exercise of Options hereunder shall be
effective) with respect to all Options then outstanding as of 5:00 p.m. (New
York City Time) on the Expiration

 

 

13 

Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

   Date as if a number of Convertible Notes in denominations of USD 1,000 equal
to such number of then-outstanding Options were converted with a Conversion Date
occurring on or after the Free Convertibility Date; provided further, that if
the Relevant Settlement Method for such Options is (x) Net Share Settlement and
the Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash
Settlement or (z) Combination Settlement, Counterparty shall provide Dealer a
separate notice (the “Notice of Final Settlement Method”, which may be by email)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Free Convertibility Date specifying (1) the Relevant Settlement Method
for such Options, and (2) if the settlement method for the related Convertible
Notes is not Settlement in Shares or Settlement in Cash (each as defined below),
the fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”) and if Counterparty fails to
timely provide such Notice of Final Settlement Method, it shall be deemed to
have provided a Notice of Final Settlement Method indicating that the Relevant
Settlement Method is Net Share Settlement and that the settlement method for the
related Convertible Notes is a combination of cash and shares with a Specified
Cash Amount of USD1,000. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes that is not settlement in combination of cash and Shares with a Specified
Cash Amount of USD1,000.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its commercially reasonable
discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means, in respect of a Share,
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation

 

5



--------------------------------------------------------------------------------

   imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.”

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than
USD 1,000 or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;    (ii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount greater than USD 1,000, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such

 

6



--------------------------------------------------------------------------------

   Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.    Dealer will pay cash in lieu of delivering any fractional
Shares to be delivered with respect to any Net Share Settlement Amount valued at
the Relevant Price for the last Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero.

   Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Combination Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement

 

7



--------------------------------------------------------------------------------

   Averaging Period for such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, less (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page BNFT <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Settlement Averaging Period:

   For any Option and regardless of the Settlement Method applicable to such
Option, the 40 consecutive Valid Days commencing on, and including, the 41st
Scheduled Valid Day immediately prior to the Expiration Date.

 

8



--------------------------------------------------------------------------------

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3.  Additional Terms applicable to the Transaction.

  

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions (which Section
shall not apply for purposes of the Transaction, except as provided in
Section 9(j) and Section 9(x) below), a “Potential Adjustment Event” means an
occurrence of any event or condition, as set forth in any Dilution Adjustment
Provision, that would result in an adjustment under the Indenture to the
“Conversion Rate” or the composition of a “unit of Reference Property” or to any
“Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion Value” or “Daily
Settlement Amount” (each as defined in the Indenture). For the avoidance of
doubt, Dealer shall not have any delivery or payment obligation hereunder, and
no adjustment shall be made to the terms of the Transaction, on account of
(x) any distribution of cash, property or securities by Counterparty to holders
of the Convertible Notes (upon conversion or otherwise) or (y) any other
transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of the first paragraph of
Section 14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of
the Indenture).

 

9



--------------------------------------------------------------------------------

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions (which Section shall not apply for
purposes of the Transaction), upon any Potential Adjustment Event, the
Calculation Agent shall make a commercially reasonable adjustment to the Strike
Price and the Option Entitlement corresponding to the adjustment required to be
made pursuant to the Indenture to the “Conversion Rate” (as defined in the
Indenture).    Notwithstanding the foregoing and “Consequences of Merger Events
/ Tender Offers” below:   

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine, in good
faith and in a commercially reasonable manner, the adjustment to be made to any
one or more of the Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner; provided that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make a commercially reasonable
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to

 

10



--------------------------------------------------------------------------------

  

such Potential Adjustment Event, then the Calculation Agent shall have the right
to adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (to account solely
for hedging mismatches and market losses) and reasonable expenses incurred by
Dealer in connection with its hedging activities, with such adjustments made
assuming that Dealer maintains commercially reasonable hedge positions, as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (to account solely
for hedging mismatches and market losses) and reasonable expenses incurred by
Dealer in connection with its hedging activities, with such adjustments made
assuming that Dealer maintains commercially reasonable hedge positions, as a
result of such Potential Adjustment Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

  

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

11



--------------------------------------------------------------------------------

Consequences of Merger Events/

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions
(which Section shall not apply for purposes of the Transaction except as
provided below opposite the caption “Consequences of Announcement Events”), upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction to the
extent that an analogous adjustment is required to be made pursuant to the
Indenture in respect of such Merger Event or Tender Offer, subject to the second
paragraph under “Method of Adjustment”; provided, however, that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to any Excluded Provision; provided further that if, with respect to a Merger
Event or a Tender Offer, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (ii) the Counterparty
to the Transaction following such Merger Event or Tender Offer will not be a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia, then, in either case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole election; provided
further that, for the avoidance of doubt, adjustments shall be made pursuant to
the provisions set forth above regardless of whether any Merger Event or Tender
Offer gives rise to an Early Conversion.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)”, and the words
“whether within a commercially reasonable (as determined by the Calculation
Agent) period of time prior to or after the Announcement Event,” shall be
inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent may determine whether the relevant
Announcement Event has

 

12



--------------------------------------------------------------------------------

   had a material economic effect on the Transaction (and, if so, may adjust the
Cap Price accordingly in a commercially reasonable manner to account for the
economic effect of the Announcement Event on the Transaction) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and shall not be duplicative with any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement; provided that in no event shall the Cap
Price be adjusted to be less than the Strike Price. An Announcement Event shall
be an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by (x) any Valid Third-Party Entity of any
transaction or event that the Calculation Agent determines is reasonably likely
to be completed and that, if completed, would constitute a Merger Event or
Tender Offer (it being understood and agreed that in determining whether such
transaction or event is reasonably likely to be completed, the Calculation Agent
may take into consideration the effect of the relevant announcement on the
Shares and/or options relating to the Shares and, if such effect is material,
may deem such transaction or event to be reasonably likely to be completed), (y)
Issuer or any subsidiary thereof of any potential acquisition or disposition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 35% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) Issuer, any subsidiary of Issuer or any Valid
Third-Party Entity of the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction (in the case of a Valid Third-Party Entity, that
the Calculation Agent determines is capable, financially and otherwise, of
consummating the relevant Merger Event, Tender Offer or Acquisition Transaction,
it being understood and agreed that in making such determination, the
Calculation Agent may take into consideration the effect of the relevant
announcement on the Shares and/or options relating to the Shares and, if such
effect is material, may deem such entity to be capable of consummating the
relevant Merger Event, Tender Offer or Acquisition Transaction), (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or an Acquisition Transaction or (iii) any subsequent
public announcement by any Valid Third-Party Entity, Issuer or any subsidiary

 

13



--------------------------------------------------------------------------------

   of Issuer of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention), as determined by the Calculation Agent. For the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention. For purposes of this definition of
“Announcement Event,” (A) “Merger Event” shall mean such term as defined under
Section 12.1(b) of the Equity Definitions (but, for the avoidance of doubt, the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions; provided that Section 12.1(d) of the
Equity Definitions is hereby amended by replacing “10%” with “20%” in the third
line thereof.

Valid Third-Party Entity:

   In respect of any transaction, any third party that the Calculation Agent
determines has a bona fide intent to enter into or consummate such transaction
(it being understood and agreed that in determining whether such third party has
such a bona fide intent, the Calculation Agent may take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares and, if such effect is material, may deem such
third party to have a bona fide intent).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

 

14



--------------------------------------------------------------------------------

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)” and (iv) adding the
words “provided that, in the case of clause (Y) hereof and any law, regulation
or interpretation, the consequence of such law, regulation or interpretation is
applied equally by Dealer to all of its similarly situated counterparties and/or
similar transactions, if any;” after the semi-colon in the last line thereof.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.    Following any determination or
calculation by Determining Party hereunder, upon a written request by

 

15



--------------------------------------------------------------------------------

   Counterparty (which may be by email), Determining Party will promptly (but in
any event within five Scheduled Trading Days) provide to Counterparty by email
to the email address provided by Counterparty in such written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such determination or
calculation (including any assumptions used in making such determination or
calculation), it being understood that in no event will Determining Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it in making such
determination or calculation or any information that is subject to an obligation
not to disclose such information.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer; provided that, following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.    Following any adjustment, determination
or calculation by the Calculation Agent hereunder, upon a written request by
Counterparty (which may be by email), the Calculation Agent will promptly (but
in any event within five Scheduled Trading Days) provide to Counterparty by
email to the email address provided by Counterparty in such written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such adjustment,
determination or calculation (including any assumptions used in making such
adjustment, determination or calculation), it being understood that in no event
will the Calculation Agent be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it in making such adjustment, determination or
calculation or any information that is subject to an obligation not to disclose
such information.

 

16



--------------------------------------------------------------------------------

   All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.

 

5.  Account Details.

  (a)   Account for payments to Counterparty:        To be provided.     Account
for delivery of Shares to Counterparty:        To be provided.   (b)   Account
for payments to Dealer:     [Bank:  

[______________]

    ABA#:  

[______________]

    Acct No.:  

[______________]

    Beneficiary:  

[______________]

    Ref:  

[______________]

    Account for delivery of Shares from Dealer:     [______________]

6.  Offices.

  (a)   The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.   (b)   The Office of Dealer for the
Transaction is: [______________]    

[______________]

 

7.  Notices.

  (a)   Address for notices or communications to Counterparty:    

Benefitfocus, Inc.

100 Benefitfocus Way

    Charleston, South Carolina 29492     Attention:   Jonathan Dussault, CFO    
Telephone No.:   (843) 849-7476     With a copy to:     Attention:   Jim Cobb,
Wyrick Robbins Yates & Ponton LLP     Telephone No:   (919) 865-2813     Email:
  jcobb@wyrick.com

 

17



--------------------------------------------------------------------------------

  (b)   Address for notices or communications to Dealer:     [______________]

 

8A.

Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
December 20, 2018, between Counterparty and J.P. Morgan Securities LLC and
Morgan Stanley & Co. LLC, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), are true and correct and are hereby deemed
to be repeated to Dealer as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

18



--------------------------------------------------------------------------------

  (b)

In lieu of the representation set forth in Section 3(a)(iii) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Counterparty or the Shares.

 

  (g)

To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer.

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (i)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

  (j)

On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

8B.

Representation and Warranty of the Dealer.

Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of

 

19



--------------------------------------------------------------------------------

the Commodity Exchange Act, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation (it being understood that such opinion of
counsel shall be limited to the federal laws of the United States, the laws of
the State of New York and the General Corporate Law of the State of Delaware and
may contain customary limitations, exceptions and qualifications). Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [__]14
million (in the case of the first such notice) or (ii) thereafter more than
[__]15 million less than the number of Shares included in the immediately
preceding Repurchase Notice; provided that Counterparty may provide Dealer
advance notice on or prior to any such day to the extent it expects that
repurchases effected on such day may result in an obligation to deliver a
Repurchase Notice (and in such case, any such advance notice shall be deemed a
Repurchase Notice to the maximum extent of repurchases set forth in such advance
notice as if Counterparty had executed such repurchases); provided further that,
if such repurchase, or the intention to effect the same, would constitute
material non-public information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable and documented out-of-pocket expenses
(including reasonable attorney’s fees of one outside counsel), joint or several,
which an Indemnified Person may become subject to, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
out-of-pocket expenses incurred (and supported by invoices or other
documentation setting forth in reasonable detail such expenses) in connection
with investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others

 

 

14 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.

15 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.

 

20



--------------------------------------------------------------------------------

  Counterparty may designate in such proceeding and shall pay the reasonable
fees and expenses of such counsel related to such proceeding. Counterparty shall
not be liable to the extent that the Indemnified Person fails to notify
Counterparty within a commercially reasonable period of time after any action is
commenced against it in respect of which indemnity may be sought hereunder. In
addition, Counterparty shall not have liability for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. Counterparty shall not be liable for any losses,
claims, damages or liabilities (or expenses relating thereto) of any Indemnified
Person that result from the violation of law, the bad faith, misconduct or fraud
of such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all or any of the Options hereunder (such
Options, the “Transfer Options”); provided that such transfer or assignment
shall be subject to reasonable conditions that Dealer may impose, including but
not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended (the “Code”));

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking

 

21



--------------------------------------------------------------------------------

  with respect to compliance with applicable securities laws in a manner that,
in the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are reasonably requested and reasonably
satisfactory to Dealer;

 

  (D)

Dealer will not, as a result of such transfer or assignment, be required to pay
the transferee or assignee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer would
have been required to pay to Counterparty in the absence of such transfer or
assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment, including but not limited to providing tax
documentation specified in Section 9(cc) of this Confirmation and making the tax
representations specified in Section 9(ff) of this Confirmation; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or its ultimate parent (provided that in connection with any assignment or
transfer pursuant to clause (A)(2) hereof, the guarantee of any guarantor of the
relevant transferee’s obligations under the Transaction shall constitute a
Credit Support Document under the Agreement) or (B) with Counterparty’s consent
(such consent not to be unreasonably withheld or delayed), to any third party
financial institution that is a recognized dealer in the market for U.S.
corporate equity derivatives and that has a long-term issuer rating equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”)
or, if either S&P or Moody’s ceases to rate such debt, at least an equivalent
rating or better by a substitute rating agency mutually agreed by Counterparty
and Dealer; provided that, in the case of any transfer or assignment described
in clause (A) or (B) above, (I) an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment
and (II) Counterparty shall not receive from the transferee or assignee any
amount of cash or number of Shares less than it would have been entitled to
receive in the absence of such transfer or assignment. If at any time at which
(A) the Section 16 Percentage exceeds 9%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any

 

22



--------------------------------------------------------------------------------

  Exchange Business Day as an Early Termination Date with respect to a portion
of the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). Dealer shall notify Counterparty of an Excess Ownership
Position with respect to which it intends to seek a transfer or assignment as
soon as reasonably practicable after becoming aware of such an Excess Ownership
Position. The “Section 16 Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person (except for filings of
Form 13F, Schedule 13D (if triggered solely by beneficial ownership of 20+% of
the Counterparty’s outstanding common stock) Schedule 13G under the Exchange Act
as in effect on the Trade Date), or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to (and only to) the extent of any
such performance.

 

23



--------------------------------------------------------------------------------

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares that it will deliver on each Staggered
Settlement Date;

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii)

if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

  (g)

[Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction. JPMS is authorized to act as agent for
Dealer.][Reserved.]

 

  (h)

[Reserved.]

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a Notice of Conversion (as defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder:

 

  (A)

Counterparty shall, within five Scheduled Trading Days of the “Conversion Date”
(as defined in the Indenture) for such Early Conversion, provide written notice
(an “Early Conversion Notice”) to Dealer specifying the number of Convertible
Notes surrendered for conversion on such Conversion Date (such Convertible
Notes, the “Affected Convertible Notes”) and the anticipated settlement date
under the Indenture, and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (i);
provided that any such Early Conversion Notice shall contain an acknowledgment
by Counterparty of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of the delivery of such Early Conversion
Notice[; provided further that any Early Conversion Notice delivered to Dealer
pursuant to the Base Call Option Confirmation shall be deemed to be an Early
Conversion Notice pursuant to this Confirmation and the

 

24



--------------------------------------------------------------------------------

  terms of such Early Conversion Notice shall apply, mutatis mutandis, to this
Confirmation]16;

 

  (B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
conversion settlement date under the Indenture for such Early Conversion) with
respect to the portion of the Transaction corresponding to a number of Options
(the “Affected Number of Options”) equal to the lesser of (x) the number of
Affected Convertible Notes [minus the “Affected Number of Options” (as defined
in the Base Call Option Confirmation), if any, that relate to such Affected
Convertible Notes]17 and (y) the Number of Options as of the Conversion Date for
such Early Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(i)(C));

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture and such event of default
results in the Convertible Notes being accelerated and declared due and payable,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (iii)

Within five Scheduled Trading Days following any Repayment Event (as defined
below), Counterparty shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Notes subject to such Repayment Event
(any such notice, a “Repayment Notice”); provided that any such Repayment Notice
shall contain an acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and

 

 

16 

Insert for Additional Call Option Confirmation.

17 

Include in Additional Call Option Confirmation only.

 

25



--------------------------------------------------------------------------------

  regulations thereunder, in respect of the delivery of such Repayment Notice.
[Any Repayment Notice delivered to Dealer pursuant to the Base Call Option
Confirmation shall be deemed to be a Repayment Notice pursuant to this
Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation]18. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 9(i)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the related repurchase settlement date for the
relevant Repayment Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repayment
Options”) equal to the lesser of (A) [(x)] the aggregate principal amount of
such Convertible Notes specified in such Repayment Notice, divided by USD 1,000,
[minus (y) the number of “Repayment Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes (and for the
purposes of determining whether any Options under this Confirmation or under the
Base Call Option Confirmation will be among the Repayment Options hereunder or
under, and as defined in, the Base Call Option Confirmation, the Convertible
Notes specified in such Repayment Notice shall be allocated first to the Base
Call Option Confirmation until all Options thereunder are exercised or
terminated)]19, and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repayment Options. Any payment hereunder with respect
to such termination (the “Repayment Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event, (3) no adjustments to the Conversion Rate have occurred
pursuant to an Excluded Provision, (4) the corresponding Convertible Notes
remain outstanding, (5) the relevant Repayment Event and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred and (6) the terminated portion of
the Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Notes are repurchased or redeemed (whether in connection
with or as a result of a fundamental change, howsoever defined, or for any other
reason) by Counterparty or any of its subsidiaries, (ii) any Convertible Notes
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Notes is repaid prior to the final maturity
date of the Convertible Notes (other than as a result of an acceleration of the
Convertible Notes that results in an Additional Termination Event pursuant to
Section 9(i)(ii)), or (iv) any Convertible Notes are exchanged by or for the
benefit of the “Holders” (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its subsidiaries (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction.
For the avoidance of doubt, any conversion of Convertible Notes (whether into
cash, Shares, “Reference Property” (as defined in the Indenture) or any
combination thereof) pursuant to the terms of the Indenture shall not constitute
a Repayment Event.

 

  (j)

Amendments to Equity Definitions.

 

  (i)

Solely in respect of adjustments to the Cap Price pursuant to Section 9(x),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words

 

 

18 

Insert for Additional Call Option Confirmation.

19 

Insert for Additional Call Option Confirmation.

 

26



--------------------------------------------------------------------------------

  “that may have a diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “that is the result of a
corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the Issuer’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Issuer’s own operations.”

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 60 days.

 

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (k)

Setoff. Neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or otherwise
and each party hereby waives any such right to setoff.

 

  (l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event, a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8A(f) as of the date of such election and
(c) Dealer agrees, in its commercially reasonable discretion, to such election,
in which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) and Section 6(e) of the
Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such

 

27



--------------------------------------------------------------------------------

   Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent. If such Naturalization, Insolvency, or
Merger Event involves a choice of Exchange Property to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the

 

28



--------------------------------------------------------------------------------

  Transaction. Each party (i) certifies that no representative, agent or
attorney of either party has represented, expressly or otherwise, that such
other party would not, in the event of such a suit, action or proceeding, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
party have been induced to enter into the Transaction, as applicable, by, among
other things, the mutual waivers and certifications provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement customary for a registered secondary offering of a
similar size in respect of a similar issuer; provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a similar size in respect of a similar issuer, in form and
substance commercially reasonably satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement, which such adjustment shall be
made solely to the extent permitted under ASC 815-40); provided that no “comfort
letter” or accountants’ consent shall be required to be delivered in connection
with any private placements, or (iii) purchase the Hedge Shares from Dealer at
the then-current market price on such Exchange Business Days, and in the amounts
and at such time(s), reasonably requested by Dealer.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in the case of clause (i),
in its commercially reasonable judgment or, in the case of clause (ii), based on
advice of counsel, that such action is reasonably necessary or appropriate
(i) to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the stock loan
market or other relevant market or (ii) to enable Dealer to effect purchases of
Shares in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements of organizations
with jurisdiction over Dealer or its affiliates, or with related policies and
procedures adopted by Dealer in good faith, so long as such policies and
procedures would generally be applicable to counterparties similar to
Counterparty and transactions similar to the Transaction); provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 40 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 

29



--------------------------------------------------------------------------------

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration actually received by holders
of Shares upon consummation of such Merger Event (the date of such notification,
the “Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates

 

30



--------------------------------------------------------------------------------

  with respect to Shares may affect the market price and volatility of Shares,
as well as the Relevant Prices, each in a manner that may be adverse to
Counterparty.

 

  (v)

Early Unwind. In the event the sale of the [“Underwritten Securities”]20[“Option
Securities”]21 (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (w)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(j)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or declaration by Counterparty of
the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent shall determine in a
commercially reasonable manner whether such occurrence or declaration, as
applicable, has had a material economic effect on the Transaction and, if so,
may, in its commercially reasonable discretion, adjust the Cap Price to preserve
the fair value of the Options to Dealer (subject to Section 9(bb)
“Adjustments”); provided that in no event shall the Cap Price be less than the
Strike Price; provided further that (i) any adjustment to the Cap Price made
pursuant to this Section 9(x) shall be made without duplication of any other
adjustment hereunder (including, for the avoidance of doubt, adjustment made
pursuant to the provisions opposite the captions “Method of Adjustment,”
“Consequences of Merger Events / Tender Offers” and “Consequence of Announcement
Events” in Section 3 above).

 

  (y)

[U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, the J.P. Morgan
entity that is a party to the Agreement (“J.P. Morgan”) shall be deemed a
Regulated Entity and the other entity that is a party to the Agreement
(“Counterparty”) shall be deemed an Adhering Party; (ii) to the extent that
prior to the date hereof the parties have executed a separate agreement the
effect of which is to amend the qualified financial contracts between them to
conform with the requirements of the QFC Stay Rules (the “Bilateral Agreement”),
the terms of the Bilateral Agreement are incorporated into and form a part of
the Agreement, and for such purposes the Agreement shall be deemed a Covered
Agreement, J.P. Morgan shall be deemed a Covered Entity

 

 

20 

Insert for Base Call Option Confirmation.

21 

Insert for Additional Call Option Confirmation.

 

31



--------------------------------------------------------------------------------

  and Counterparty shall be deemed a Counterparty Entity; or (iii) if clause
(i) and clause (ii) do not apply, the terms of Section 1 and Section 2 and the
related defined terms (together, the “Bilateral Terms”) of the form of bilateral
template entitled “Full-Length Omnibus (for use between U.S. G-SIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of the
Agreement, and for such purposes the Agreement shall be deemed a “Covered
Agreement,” J.P. Morgan shall be deemed a “Covered Entity” and Counterparty
shall be deemed a “Counterparty Entity.” In the event that, after the date of
the Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to J.P. Morgan replaced by references to the covered
affiliate support provider. “QFC Stay Rules” means the regulations codified at
12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which,
subject to limited exceptions, require an express recognition of the
stay-and-transfer powers of the FDIC under the Federal Deposit Insurance Act and
the Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
enhancements.]22

 

  (z)

Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

  (aa)

Risk Disclosure Statement. Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

  (bb)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event (other than
on adjustments made by reference to the Indenture), the Calculation Agent shall
make such adjustment in a commercially reasonable manner by reference to the
effect of such event on Dealer, assuming that Dealer maintains a commercially
reasonable hedge position.

 

  (cc)

Delivery of Tax Certificates. For purposes of Section 4(a)(i) of the Agreement,
(i) on or prior to the Trade Date, (ii) promptly upon learning that any tax form
previously provided by it has become obsolete and (iii) at any other time
reasonably requested by Dealer, Counterparty shall have delivered to Dealer a
properly completed Internal Revenue Service Form W-9.

 

  (dd)

Withholding Tax Imposed on Payments to Non-U.S. Counterparties under the United
States Foreign Account Tax Compliance Provisions of the HIRE Act. “Tax” and
“Indemnifiable Tax,” each as defined in Section 14 of the Agreement, shall not
include any U.S. federal withholding tax imposed or collected pursuant to FATCA
(a “FATCA Withholding Tax”). “FATCA” is defined

 

 

22 

To be included for JPMorgan.

 

32



--------------------------------------------------------------------------------

  as Sections 1471 through 1474 of the Code, any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code. For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

 

  (ee)

HIRE Act. “Indemnifiable Tax,” as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (ff)

Payee Tax Representations. For purposes of Section 3(f) of the Agreement,
Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal
income tax purposes and “exempt” within the meaning of sections 1.6041-3(p) and
1.6049-4(c) of the U.S. Treasury Regulations from information reporting on U.S.
Internal Revenue Service Form 1099 and backup withholding.

 

33



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [Dealer].

 

Very truly yours,  

[Dealer]

           By:                                                   Authorized
Signatory   Name:

 

Accepted and confirmed

as of the Trade Date:

Benefitfocus, Inc. By:                                
                            Authorized Signatory Name: